Citation Nr: 0417876	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral frozen feet.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Columbia, South Carolina.  A hearing was held 
at the RO before the undersigned Acting Veterans Law Judge in 
July 2003.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO received additional evidence from the veteran in July 
2003, which was forwarded and received by the Board in 
February 2004.  The accompanying correspondence does not 
indicate that the veteran wished to waive initial review by 
the RO of the additional evidence.  Therefore, before the 
Board may conduct an appellate review of the veteran's 
service connection claims, this matter must be remanded.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Furthermore, the veteran 
also submitted a statement in July 2003 of continued 
treatment for the claimed conditions at a VA medical 
facility.  The current evidence from this VA medical facility 
is potentially relevant to the veteran's service connection 
claims and therefore should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).

The Board believes that a VA medical opinion is warranted 
under 38 C.F.R. § 3.159(c)(4) to determine the etiology of 
the disorders.  Hence, the RO should arrange for the veteran 
to undergo an appropriate examination to obtain the medical 
information needed to fairly adjudicate the claims on appeal.  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCCA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the final claim on appeal.  

Accordingly, these matters are hereby REMANDED, via the AMC, 
for the following actions: 

1.  Obtain and associate with his claims 
folder the veteran's medical records from 
the Dorn VA medical facility located in 
South Caroline, from August 2003 to the 
present.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (if any).  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
regarding these claims, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo a VA examination.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail, and clinically 
correlated to a specific diagnosis.  

The examiner should specifically indicate 
whether the veteran currently suffers 
from either: (1) bilateral frozen feet 
and/or (2) a low back condition.  

If so, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is the result of disease or 
injury incurred or aggravated during the 
veteran's active military service from 
May 1976 to May 1979.  All examination 
findings, along with the complete 
rationale for the conclusions reached, 
should be set forth in a printed 
(typewritten) report.

5.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the veteran's 
service connection claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits and all evidence 
received since October 2002.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



